DETAILED ACTION
This office action is in response to applicant’s filing dated January 19, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 143-162 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed January 19, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 143, 146, and 149.  Claim(s) 1-142 were previously canceled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 19, 2020 and January 27, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 143-163 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52-111 of U.S. Patent No. 8,513,436 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The previously allowed claims are directed a compound of Formula 

    PNG
    media_image1.png
    196
    212
    media_image1.png
    Greyscale
.  
The instant claims are directed to a method of making a compound of formula (VIX).  Formula VIX differs from the formula of the previously allowed claims in that the bond between positions 1 and 2 are a double bond in the instant claims, while in the previously allowed claims the atoms labeled 1 and 2 are connected either by a double bond or an epoxidized double bond.  It would have been prima facie obvious to one of ordinary skill in the art to select from the variables of the previously allowed claims to arrive at the instantly claimed compounds.  Moreover, the compounds of previously allowed claim 111 are identical to the compounds of instant claim 157.   The compounds made by the method of the instant claims are essentially the same or very close to the previously allowed compounds.  The instant claims further differ from the previously allowed claims in that the instant claims are directed to a method of 

    PNG
    media_image2.png
    395
    350
    media_image2.png
    Greyscale
  .
MPEP 806.05(f) states a process of making and product made are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the compounds are novel.  In a review of the prior art, there does not appear to be a process of making the claimed compounds other than that disclosed in the previously granted patent.   Moreover, it does not appear that the previously allowed compounds can be made by another materially different process.  

Conclusion
	Claims 143-162 are canceled.
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Rayna Rodriguez/             Examiner, Art Unit 1628